         Case 4:20-cv-00131-BSM Document 12 Filed 07/28/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHARLOTTE A. GREEN                                                                   PLAINTIFF

v.                                    4:20-cv-00131-BSM-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                   DEFENDANT

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                        INSTRUCTIONS

       This recommended disposition has been submitted to United States District Judge Brian S.

Miller. The parties may file specific objections to these findings and recommendations and must

provide the factual or legal basis for each objection. The objections must be filed with the Clerk

no later than fourteen (14) days from the date of the findings and recommendations. A copy must

be served on the opposing party. The district judge, even in the absence of objections, may reject

these proposed findings and recommendations in whole or in part.

                              RECOMMENDED DISPOSITION

       Plaintiff, Charlotte Green, has appealed the final decision of the Commissioner of the

Social Security Administration.     Plaintiff was awarded supplemental security benefits as of

January 10, 2019. However, she believes she was wrongly denied benefits beginning on her

alleged onset date of September 1, 2013. The date of disability is critical in this case because

Plaintiff’s disability insured status expired on December 31, 2017. So, the issue in this case is,

whether or not Plaintiff should be considered disabled prior to January 10, 2019. Both parties

have submitted briefs and the case is ready for a decision.
         Case 4:20-cv-00131-BSM Document 12 Filed 07/28/20 Page 2 of 7



       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see

also 42 U.S.C. §§ 405(g), 1383(c)(3).      Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996).

       In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala,

3 F.3d 1210, 1213 (8th Cir. 1993). After careful review of the pleadings and evidence in this case,

I find the Commissioner’s decision is supported by substantial evidence and recommend the

Petition be DISMISSED.

       Plaintiff is fifty-one years old. (Tr. 41.) She has bachelor’s degree (Tr. 42) and past

relevant work in accounting. (Tr. 27.)

       The ALJ1 found Ms. Green had not engaged in substantial gainful activity since September

1, 2013 - the alleged onset date. (Tr. 18.) She has a number of “severe” impairments, (id.), but

the ALJ found Ms. Green did not have an impairment or combination of impairments meeting or



1
 The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).

                                                2
            Case 4:20-cv-00131-BSM Document 12 Filed 07/28/20 Page 3 of 7



equaling an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.2 (Tr. 18-19.)

          The ALJ determined Ms. Green had the residual functional capacity (RFC) to perform a

reduced range of sedentary work given her physical and mental impairments. (Tr. 20.) Given

her RFC, the ALJ determined Ms. Green could no longer perform her past relevant work. (Tr.

26-27.) Since Ms. Green is unable to perform her past relevant work, the ALJ called upon on a

vocational expert to help determine if Ms. Green could perform substantial gainful activity given

her RFC. (Tr. 55-58.) Based in part on the vocational expert’s testimony, the ALJ concluded

Plaintiff could perform the jobs of order clerk, information clerk and charge account clerk. (Tr.

28.)      Accordingly, the ALJ determined Ms. Green was not disabled as of January 10, 2019.

(Id.) However, the ALJ stated, “Beginning on the date the claimant’s age category changed,

considering the claimant’s age, education, and work experience, a finding of ‘disabled’ is reached

by direct application of the Medical-Vocational Rule 201.14.” (Id.) Because Plaintiff’s date of

last insured for disability insurance benefits was December 31, 2017, Plaintiff was awarded only

supplemental security income benefits beginning January 10, 2019. (Id.)

          The Appeals Council considered additional evidence but denied Plaintiff’s request for a

review of the ALJ’s decision, making his decision the final decision of the Commissioner. (Tr.

1-6.) Plaintiff filed the instant Petition initiating this appeal. (Doc. No. 2.)

          In support of her Complaint, Plaintiff says the ALJ incorrectly determined she was not

disabled prior to the expiration of her disability insurance benefits. (Doc. No. 9.) Among other

things, she believes the ALJ’s RFC assessment and his evaluation of her subjective symptoms

were flawed. After careful review, for the following reasons, I find Plaintiff’s arguments are



2
    420 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926.

                                                  3
         Case 4:20-cv-00131-BSM Document 12 Filed 07/28/20 Page 4 of 7



without merit.

       With regard to Ms. Green’s RFC, the ALJ gave great weight to the assessment of Plaintiff’s

treating physician, Columbus Brown, IV, M.D. (Tr. ) The ALJ stated, “In May 2018, Dr. Brown

issued a second opinion stating that the claimant was limited to lifting and carrying 10 pounds, no

limitations in sitting, but standing/walking limited to two hours in an eight-hour day.” (Tr. 25.)

Dr. Brown’s assessments are fairly consistent with the ALJ’s determination that Plaintiff could

perform a reduced range of sedentary work. (Tr. 1250, 1263, 1332-33.) Additionally, as the

Commissioner points out, it is significant that Plaintiff’s condition with conservative treatment,

namely ibuprofen. (Tr. 1351, 1363-65, 1369-71.) After close review of the ALJ’s decision and

the medical evidence, I find no reversible error with the ALJ’s RFC assessment.

       Plaintiff also argues that the ALJ incorrectly assessed her subjective symptoms. The ALJ

analyzed Ms. Green’s symptoms in light of Social Security Ruling 16-3p. (Tr. 20-26.) That

ruling fairly tracks Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984), which states:

       The absence of an objective medical basis which supports the degree of severity of
       subjective complaints alleged is just one factor to be considered in evaluating the
       credibility of the testimony and complaints. The adjudicator must give full
       consideration to all of the evidence presented relating to subjective complaints,
       including the claimant’s prior work record, and observations by third parties and
       treating and examining physicians relating to such matters as:

       1. the claimant’s daily activities;

       2. the duration, frequency and intensity of the pain;

       3. precipitating and aggravating factors;

       4. dosage, effectiveness and side effects of medication;

       5. functional restrictions.

       The adjudicator is not free to accept or reject the claimant’s subjective complaints
       solely on the basis of personal observations. Subjective complaints may be

                                                 4
         Case 4:20-cv-00131-BSM Document 12 Filed 07/28/20 Page 5 of 7



       discounted if there are inconsistencies in the evidence as a whole.

Polaski v. Heckler, 739 F.2d at 1322 (emphasis in original).

       I find the ALJ thoroughly evaluated her subjective complaints.        As the ALJ concluded,

“. . . the overall nature and severity of the claimant’s diagnosed conditions and associated

impairments have not been as severe, debilitating and/or resistant to improvement with medical

treatment intervention as alleged by the claimant.” (Tr. 26.) The ALJ’s conclusion is supported

by the objective medical evidence. Plaintiff had the burden of proving her disability. E.g., Sykes

v. Bowen, 854 F.2d 284, 285 (8th Cir. 1988). Thus, she bore the responsibility of presenting the

strongest case possible. Thomas v. Sullivan, 928 F.2d 255, 260 (8th Cir. 1991). Plaintiff has not

met that burden. The degree of Ms. Green’s alleged limitation is simply not supported by the

overall record. The ALJ accurately accounted for the limitations supported by the record and

correctly concluded Plaintiff could perform a reduced range of sedentary work activities.

Accordingly, I find no basis to overturn the ALJ’s subjective symptom evaluation or RFC.

       Given this limited review, second-guessing an ALJ’s assessment of subjective symptoms

is an agonizing task. Ms. Green clearly has limitations and some serious health issues. However,

being mindful of the “substantial evidence” test in these cases, the record contains adequate

objective medical evidence to support the ALJ’s determination here.

       Plaintiff also says, “During the period prior to Plaintiff’s last date insured she was

diagnosed with Stage 1 bladder cancer, Stage 1 cervical cancer and thyroid cancer.” (Doc. No. 9

at 4.) She believes the ALJ incorrectly determined these impairments were not “severe.” (Id.)

The ALJ concluded, “The record does not reveal a history of regular, consistent, and ongoing

medical treatment or evidence of any limitation caused by these impairments. No physician of

record has determined that any of [these] impairments in any way prevented the claimant from

                                                5
          Case 4:20-cv-00131-BSM Document 12 Filed 07/28/20 Page 6 of 7



performing work activities or that the claimant has any exertional or functional

limitations/restrictions as a result of these conditions.” (Tr. 18.) While these impairments are

serious, the ALJ’s determination is supported by the objective medical evidence. (594-607, 610-

613, 625-628, 656-58, 672-74, 893.)

        Plaintiff clearly suffers from some limitation given the combination of her impairments.

And her counsel has done an admirable job advocating for her rights in this case. However, the

objective medical records simply fail to support a claim of complete disability prior to January 10,

2019.

        Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 1382(a)(3)(A). A “‘physical or mental impairment’ is an impairment that results

from anatomical, physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 1382c(a)(3)(D).

        Plaintiff has advanced other arguments which I have considered and find to be without

merit. It is not the task of a court to review the evidence and make an independent decision.

Neither is it to reverse the decision of the ALJ because there is evidence in the record which

contradicts his findings. The test is whether there is substantial evidence on the record as a whole

which supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996);

Pratt v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992).

        I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of

the hearing, and the medical and other evidence. There is ample evidence on the record as a whole

that “a reasonable mind might accept as adequate to support [the] conclusion” of the ALJ in this

                                                  6
         Case 4:20-cv-00131-BSM Document 12 Filed 07/28/20 Page 7 of 7



case. Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter v. Barnhart, 372

F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on legal error.

       IT IS, THEREFORE, RECOMMENDED that the final decision of the Commissioner be

affirmed, and that Plaintiff’s Complaint be dismissed with prejudice.

       DATED this 28th day of July 2020.


                                             ____________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
